DETAILED ACTION
Claims 1 through 7 originally filed 22 May 2019. By amendment received 3 March 2021; claims 1 through 7 are amended and claims 8 through 20 are added. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 20 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a semiconductor device in the form of a mesa stripe. The mesa stripe includes a projection from the substrate topped by a quantum well layer with these features covered on the sides by a burying layer. The projection exhibits a particular geometry having numerous angled surfaces. The surfaces of the projection are a recrystallized structure. The specification indicates the method of forming the recrystallized structure in pages 14 and 15 and it is clear that the claim limitations toward a recrystallized structure necessarily mean that the structure is shaped by recrystallization rather than by a more conventional method of etching. Due to the recognized differences in etching and recrystallization, it is determined that the requirement of a “recrystallized structure” in the relevant region represents a physical structure that can only be read on by a surface that has undergone some form of recrystallization.
Iwasaki (US Patent 5,723,360) is drawn to a similar semiconductor device with a mesa having multiple surfaces as shown in Figure 7. However, Iwasaki forms the surfaces thereof by etching rather than through a recrystallization process.
Sasaki (US Patent 5,956,358) is drawn to a similar semiconductor device with a mesa having curved surfaces that are covered by an injection guide layer and a burying layer. However, Sasaki shapes the substrate by etching rather than recrystallization. While it is possible to consider injection guide layer 4 as part of the projection such that this layer, injection guide layer 4 is only deposited and is not recrystallized.
Tanaka et al. (Tanaka, US Pub. 2005/0030997) is drawn to a semiconductor laser having a mesa with a projection that has multiple surfaces. However, the surfaces of the semiconductor are not recrystallized and the layer deposited atop those surfaces is also not recrystallized.
The cited prior art consistently employs etching to shape the relevant projection portion with particular attention given to how crystal orientation affects the angles presented along the projection portion. None of the prior art considers recrystallization as an alternate method of achieving the desired shape. As such, claim 1 is allowed.

Claim 7 is directed to an optical transceiver including a laser having features similar to the device of claim 1 including the above noted features. As such, claim 7 is allowed.

Claim 13 is drawn to the method of fabricating a device similar to the device of claim 1. Since the basis for which claim 1 is allowed rests on the structure resultant from a particular fabrication method and since this claim requires implementing that method in the relevant context, claim 13 is allowed.

Claims 2 through 6, 8 through 12, and 14 through 20 each depend properly from one of claims 1, 7, and 13. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828